Citation Nr: 0610952	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to August 1990, with 3 years, 6 months, and 3 days of prior 
active service, which is unverified.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2005.  This matter was 
originally on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In February 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran does not have a left ankle disability that is 
related to active service.


CONCLUSION OF LAW

The veteran does not have left ankle disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Preliminary Matter

Pursuant to the Board's May 2005 Remand, the Appeals 
Management Center (AMC) requested all copies of the veteran's 
medical records for all orthopedic treatment from January 
1990 to June 2005, readjudicated the case, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's May 2005 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  VA has issued regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The notice requirements were met in 
this case by a letter sent to the claimant in September 2002.  
That letter advised the claimant of the information necessary 
to substantiate his claim for service connection, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  

The duty to notify also includes informing the veteran that 
he must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The RO's 2002 letter 
did not specifically tell the claimant to provide any 
relevant evidence in his possession.  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The September 2002 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  In addition, the July 2003 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369, 1375 (Fed. Cir. 2004).  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and VA outpatient medical records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the SOC and SSOC 
what evidence had been received.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because there is not competent evidence of a current left 
ankle disability.  38 C.F.R. § 3.159(4)(A).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal.  See 
Bernard, 4 Vet. App. at 394.  Remanding this case again for 
further VCAA development would result only in additional 
delay with no benefit to the veteran, and such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which result in unnecessary additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In light of the foregoing, the Board finds that 
the RO has obtained and fully developed all relevant evidence 
necessary for an equitable disposition.  Thus, VA's duty to 
assist has been fulfilled.

In Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
(U.S. Vet. App. March 3, 2006), the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in part, must include notice regarding the laws and 
regulations pertaining to the disability rating and effective 
date for the award of benefits.  Id.  As discussed above, the 
veteran was provided with proper notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection.  As the Board concludes that the 
evidence is against the veteran's claim, any question as to 
whether there was proper notice as to the laws and 
regulations pertaining to disability ratings and effective 
date matters is rendered moot.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Facts and Analysis

The veteran is seeking service connection for residuals of an 
injury to the left ankle.  He essentially contends that he 
injured his ankle on several occasions in service while 
playing sports, and that he currently experiences pain and 
swelling his ankle as a result of those injuries.

Service connection may be established for disability due to 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records show that he was 
treated for left foot pain in November 1980.  An assessment 
was not made.  In addition, in October 1983 and May 1984, he 
presented for treatment for a left ankle sprain after playing 
basketball.  X-rays of the left ankle taken in October 1983 
were negative.  On separation examination in July 1990, the 
veteran's lower extremities were evaluated as normal.  

A September 2004 VA treatment record shows that the veteran 
had edema of the left ankle.  The aforementioned was not 
attributed to service.  Further, a left ankle disability was 
not diagnosed.  

In sum, there is no current medical evidence of any residuals 
of an inservice left ankle injury.  The Board emphasizes that 
service connection is only available for disability resulting 
from disease or injury that was incurred or aggravated in 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Again, there is no current evidence of a left ankle 
disability.  Even if the Board were to assume that the 
veteran has a left ankle disability, there is no competent 
evidence that links such to a disease or injury in service.  

The Board has considered the veteran's assertions in reaching 
its decision on this claim, and does not doubt the sincerity 
of his beliefs.  However, as the veteran is a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as whether he, in fact, suffers from a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of a left 
ankle injury is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


